DETAILED ACTION
Currently, claims 1, 3, 4, and 7-10 are being examined, while the remaining claims have either been cancelled or withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 9 is objected to because of the following informalities:  In lines 1-2, it appears as though “first and third” should be replaced with -first, second, and third-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "first, second, and second locations" in line 3.  The scope of this limitation is unclear since it recites “second” twice, and since it is unclear how it is related to the previously-recited “first and third flexible support elements” (see line 2).  It appears as though the limitation in line 2 should be replaced with -first, second, and third flexible support elements-, and the limitation in line 3 should be replaced with -first, second, and third locations-. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Phan, U.S. 6,529,756 (hereinafter Phan) in view of Bowe, U.S. 2002/0177765 (hereinafter Bowe) and Stack, U.S. 2016/0250474 (hereinafter Stack).
Regarding claim 1, Phan discloses (note figs. 7-14b; col. 7, line 14) a device comprising: a shaft (92) comprising a multi-segment end effector comprising: a first segment (80) provided on the shaft closer to a proximal portion thereof, the first segment comprises: a first set of flexible ‘support elements’ (each upper quarter of hoop ‘84’ constitutes a single support element – two support elements altogether) that together comprise an array of electrodes (‘82’ – note col. 12, line 25 and col. 16, line 8) positioned at separate and discrete portions and the first segment is transformable between a retracted configuration and an expanded deployed configuration, the first set of flexible support elements extend in a first outward direction relative to a longitudinal axis along which the shaft lies (i.e., extend away from axis via ‘86’) and are positioned within a first (upper) half of the first segment and cooperatively form an inwardly extending first concave shape (i.e., curve around upper surface of shaft) when the first segment is in the expanded deployed configuration; and a second set of flexible ‘support elements’ (each lower quarter of hoop ‘84’ constitutes a single support element – two support elements altogether) that together comprise an array of electrodes (‘82’ – see above) positioned at separate and discrete portions and extend in a second outward direction relative to the longitudinal axis (i.e., extend away from axis via ‘86’) and substantially opposite the first outward direction and are positioned within a second (lower) half of the first segment and cooperatively form an inwardly extending second concave shape (i.e., curve around lower surface of shaft) opposing the first concave shape when the first segment is in the expanded deployed configuration; and a separate second segment (124) provided on a distal portion of the shaft and longitudinally spaced apart from the first segment along the shaft, the second segment is transformable between a retracted and an expanded deployed configuration, the second segment comprises a third set of flexible ‘support elements’ (129), wherein each one of the third set of support elements comprises a single deformable wire that comprises an array of electrodes (‘130’ – note col. 12, line 46) positioned at separate and discrete portions thereon, the third set of flexible support elements necessarily extending in an outward direction away from the distal portion of the shaft.  However, Phan fails to explicitly disclose that each flexible support element comprises an array of electrodes positioned at separate and discrete portions thereon.  Bowe teaches (note fig. 8) a similar apparatus comprising a plurality of flexible ‘support elements’ (each quarter of proximal hoop) wherein each one comprises an array of electrodes (94) positioned at separate and discrete portions thereon (i.e., Bowe teaches a similar device with more than one electrode in each quarter of its hoop).  It is well known in the art that these different electrode configurations (i.e., number) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Phan so that each flexible support element comprises an array of electrodes positioned at separate and discrete portions thereon.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143).  While this combination of references teaches a device having the claimed first segment configuration, it fails to expressly teach that each of the deformable wires of the second segment define a freely independent distal-most portion thereof which would define a distal-most end of the device when the second segment is in either of the retracted and expanded deployed configurations.  Stack teaches (note figs. 10A-B; paragraph 87) a similar device having an expandable end effector composed of flexible support elements (40) with electrodes (38) thereon, wherein each support element defines a freely independent distal-most portion thereof to define a distal-most end of the device.  It is well known in the art that these different tissue-anchoring configurations (e.g., balloon, tines, basket) are widely considered to be interchangeable, as can be seen in Stack (note figs. 9A-11B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the device of Phan so that each of the deformable wires would define a freely independent distal-most portion thereof which would define a distal-most end of the device.  This is because this modification would have merely comprised a simple substitution of interchangeable tissue-anchoring configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3, 4, and 8-10, Phan discloses (see above) a device capable of meeting the required functional language limitations. 
Regarding claim 7, Phan discloses (see above) a device wherein the first, second, and third sets of support elements comprise deformable ‘composite wires’, said composite wires comprising shape memory material (note col. 11, line 6 and col. 12, line 46).

Claims 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Perfler, U.S. 2017/0151014 (hereinafter Perfler) in view of Phan and Stack.
Regarding claim 1, Perfler discloses (note abstract, figs. 11-16) a device comprising: a shaft (4) comprising a multi-segment end effector comprising: a first segment (3) provided on the shaft closer to a proximal portion thereof, the first segment comprises: a first set of flexible ‘support elements’ (each upper ‘3a’ constitutes a single support element) that together comprise an array of electrodes positioned at separate and discrete portions and the first segment is transformable between a retracted configuration and an expanded deployed configuration, the first set of flexible support elements extend in a first outward direction relative to a longitudinal axis along which the shaft lies (i.e., extend away from axis) and are positioned within a first (upper) half of the first segment and cooperatively form an inwardly extending first concave shape (i.e., lean back toward upper surface of shaft in somewhat curved manner) when the first segment is in the expanded deployed configuration; and a second set of flexible ‘support elements’ (each lower ‘3a’ constitutes a single support element) that together comprise an array of electrodes positioned at separate and discrete portions and extend in a second outward direction relative to the longitudinal axis (i.e., extend away from axis) and substantially opposite the first outward direction and are positioned within a second (lower) half of the first segment and cooperatively form an inwardly extending second concave shape (i.e., lean back toward lower surface of shaft in somewhat curved manner) opposing the first concave shape when the first segment is in the expanded deployed configuration; and a separate second segment (2) provided on a distal portion of the shaft and longitudinally spaced apart from the first segment along the shaft, the second segment is transformable between a retracted and an expanded deployed configuration, the second segment comprises a third set of flexible ‘support elements’ (2a), wherein each one of the third set of support elements comprises a single deformable wire that comprises an electrode positioned thereon (note paragraphs 172-175), the third set of flexible support elements necessarily extending in an outward direction away from the distal portion of the shaft.  However, Perfler fails to explicitly disclose that each flexible support element comprises an array of electrodes positioned at separate and discrete portions thereon.  Phan teaches (see above) a similar apparatus comprising support elements, wherein each support element (i.e., deformable wire) comprises between one and eight discretely-positioned electrodes thereon (note col. 7, line 50).  It is well known in the art (as can be seen in Phan) that these different electrode configurations (i.e., number) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Perfler so that each flexible support element comprises an array of electrodes positioned at separate and discrete portions thereon.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143).  While this combination of references teaches a device having the claimed electrode configuration, it fails to expressly teach that each of the deformable wires of the second segment define a freely independent distal-most portion thereof which would define a distal-most end of the device when the second segment is in either of the retracted and expanded deployed configurations.  Stack teaches (note figs. 10A-B; paragraph 87) a similar device having an expandable end effector composed of flexible support elements (40) with electrodes (38) thereon, wherein each support element defines a freely independent distal-most portion thereof to define a distal-most end of the device.  It is well known in the art that these different tissue-anchoring configurations (e.g., balloon, tines, basket) are widely considered to be interchangeable, as can be seen in Stack (note figs. 9A-11B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the device of Perfler so that each of the deformable wires would define a freely independent distal-most portion thereof which would define a distal-most end of the device.  This is because this modification would have merely comprised a simple substitution of interchangeable tissue-anchoring configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3, 4, and 8-10, Perfler discloses (see above) a device capable of meeting the required functional language limitations (note paragraphs 192-199). 
Regarding claim 7, Perfler discloses (see above) a device wherein the first, second, and third sets of support elements comprise deformable ‘composite wires’, said composite wires comprising shape memory material (note paragraphs 116 and 193).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “support element,” “cooperatively form,” and “inwardly extending first/second concave shape” (see above interpretation).  Therefore, Examiner asserts that the claim limitations are met as can be seen above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794